DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 8 February 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In CLAIM 1, in the second line, REPLACE “Monitoring” with “monitoring”

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maurice Cahn on 22 February 2021.


	CANCEL Claims 9 – 14

Response to Arguments
Applicant’s arguments with respect to Claim 15 have been fully considered and are persuasive.  The 112(a) Rejection of Claim 15 has been withdrawn. 
Applicant’s arguments with respect to Claims 1, 3 – 6, 8, 15, 17, and 19 - 22 have been fully considered and are persuasive.  The 112(b) Rejection of the aforementioned claims has been withdrawn. 
Applicant’s arguments with respect to Claims 1, 3 – 6, 8, 15, 17, and 19 - 22 have been fully considered and are persuasive.  The 103 Rejection of the aforementioned claims has been withdrawn.

Allowable Subject Matter
Claims 1, 3 – 6, 8, 15, 17, and 19 – 22 are allowed over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856